ON REHEARING.
5__regu_ evkience. Within the time prescribed by rule of court a petition for rehearing was filed. The only point made in the petition for rehearing which we deem it necessary to notice the claim that the petition fails to consider the fact that the tax sale register was introduced in evidence, and fails to show any offering of the lands for-sale on the first Monday in October, 1862. The appellant cites and relies upon Chandler v. Keeler, 46 Iowa, 596. This case simply holds that the tax sale register is admissible in evi*752dence as a circumstance tending to show that there was no adjournment, if no adjournment is shown upon it. The weight and effect of such evidence is not determined. We are of opinion that the silence of the tax sale register as to an offering of the lands on the first Monday in October, taken in connection with the other evidence in this case, does not overcome the prima facie evidence of regularity arising out of the production of the deed. The petition for rehearing is overruled.